ICJ_032_PassageIndianTerritory_PRT_IND_1956-03-13_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF MARCH 13th, 1956

1956

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 13 MARS 1956
This Order should be cited as follows:

“Right of passage over Indian territory,
Order of March 13th, 1956: I.C. J. Reports 1956, p. 4.”

La présente ordonnance doit être citée comme suit :

« Droit de passage sur territoire indien,
Ordonnance du 13 mars 1956: C.I. J. Recueil 1956, p. 4.»

 

Sales number 1 4 3
N° de vente:

 

 

 
INTERNATIONAL COURT OF JUSTICE

1956
March 13th
Genera! List :

No- 32 YEAR 1956

March 13th, 1956

RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER

The International Court of Justice,
having regard to Articles 40 and 48 of the Statute of the Court,
having regard to Articles 32 and 37 of the Rules of Court,

Makes the following Order :

Whereas, on December 22nd, 1955, the Portuguese Minister to the
Netherlands deposited in the Registry an Application of the same
date, instituting proceedings on behalf of Portugal against the
Republic of India in the matter of a right of passage claimed by the
first-mentioned State over Indian territory ;

Whereas the Application refers to Article 36, paragraph 2, of the
Statute and to the acceptance of the compulsory jurisdiction of the
Court by the Portuguese Republic and by the Republic of India ;

Whereas the Application notifies the appointment of M. F.
Quartin de Oliveira Bastos, Portuguese Minister to the Nether-
lands, as Agent for the Government of Portugal ;

Whereas, by a letter dated January 12th, 1956, the Minister of
External Affairs of India acknowledged receipt of the Application
and, by a subsequent letter dated February 3rd, 1956, notified

4
5 RIGHT OF PASSAGE OVER INDIAN TERRITORY (ORDER 13 III 56)

the appointment of Shri B. K. Kapur, Ambassador of India to the
Netherlands, as Agent for the Government of India ;

THE Court,
After ascertaining the views of the Parties, |

Fixes as follows the time-limits for the filing of pleadings :

for the Memorial of the Government of the Republic of Portugal
June 15th, 1956 ;

for the Counter-Memorial of the Government of the Republic of
India December r5th, 1956 ;

And reserves the rest of the procedure for further decision,

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this thirteenth day of
March, one thousand nine hundred and fifty-six, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of the Portuguese Republic
and to the Government of the Republic of India, respectively.

(Signed) GREEN H. HACKWORTEH,
President.

(Signed) J. Lopez OLIvAN,
Registrar.
